 In the Matter Of PHILADELPHIA SUBURBAN TRANSPORTATION COMPANYRED ARROW LINES), EMPLOYERandINTERNATIONAL ASSOCIATIONOF MACHINISTS, PETITIONERCase No.4-RC-26.Decided August 31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Philadel-phia, Pennsylvania, on May 7, 1948, before John R. Garver, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPhiladelphia Suburban Transportation Company, a Pennsylvaniacorporation, operates bus and trolley lines within the Commonwealthof Pennsylvania. It carries public passengers in three Pennsylvaniacounties adjacent to Philadelphia and in part of Philadelphia County(an outlying section of the city). It utilizes approximately 155 ve-hicles over scheduled routes extending 152 miles.Annually, the Em-ployer carries approximately 42,000,000 revenue passengers. It has agross annual income of approximately $3,570,000.A substantial number of its passengers work for firms engaged ininterstate commerce.Its routes connect with local stations of Penn-sylvania Railroad at seven points and it has interstatetransfer of jointticket arrangements with four other transportation companies.One-third of the Employer's rolling stock, valued at approximately$2,000,000, was purchased from sources located outside the Common-wealth of Pennsylvania.Annually, the Employer purchases mate-rials, such as rails, petroleum products, and bus parts, valued at ap-proximately $320,000, of which approximately 15 percent is receivedfrom sources outside the Commonwealth. It also purchases gasoline79 N. L.R. B., No. 63.448 PHILADELPHIA SUBURBAN TRANSPORTATION COMPANY449and oil, costing approximately $110,000 per year, from a Philadelphiacompany which transports the fuel from the States of Louisiana andTexas.The Employer also receives approximately $2,000 annuallyfor carrying United States mail bags on one of its routes.Contrary to the Employer's contention, we find that it is engaged incommerce within the meaning of the National Labor Relations Act.'U. THE ORGANIZATIONSINVOLVEDThe Petitioner and TransportWorkers Union of America, Local267, affiliated with the Congress of Industrial Organizations,hereincalled the C. I. 0., are labor organizations claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer and the C. I. O. contend that a contract entered intobetween the Employer and Brotherhood of Railroad Shop Crafts ofAmerica, Unit No. 15, Red Arrow Local No. 1,2 on December 10, 1946,is a bar to this proceeding.By its terms the 1946 contract was to con-tinue in effect until January 1, 1948, and for 1 year thereafter, unlesseither contracting party gave notice of cancellation at least 30 days be-fore January 1, 1948.Neither contracting party has served noticeof cancellation.However, the Petitioner filed its petition with theBoard on November 20, 1947, before the operative date of the auto-matic renewal clause in the contract.Under these circumstances, wefind that the 1946 agreement is not a bar to these proceedings.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act..IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that all em-ployees of the Employer in its Departments 1, 2, 3, 4, and 5, excludingclerical employees and all supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.41Matter ofSafetyMotorTransit Corporation,78 N. L.R. B. 831, issued July 30,1948;Matter of Wichita Transportation Corporation,73 N. L.R. B. 1070.2 This union did not appearat thehearing.sMatter of Snow & Nealley Company,76 N. L. R. B. 390.Included are two watchmen who spend 75 percent of their time as janitors.Matter ofRadio Corporation of America,76 N. L.R. B. 826. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionofkthe Re'i iiaLl'Di" ctor for the Fourth Region, and subject-to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found ap-propriate in Section numbered IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether or not they desire to berepresented, for purposes of collective bargaining, by InternationalAssociation of Machinists.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Election.5We shall not placethe name of the C. I. O. onthe ballot in the election directed herein,because it has not complied with Section 9 (f) and(h) of the amended Act.Matter ofRite-Form Corset Company,75 NL.R. B. 174